PER CURIAM:
In this attorney disciplinary matter, respondent and Disciplinary Counsel have entered into an agreement pursuant to Rule 21, RLDE, Rule 413, SCACR. In the agreement, respondent admits misconduct and consents to a public reprimand. We accept the agreement.
The facts as stated in the agreement are as follows. Respondent undertook representation of a client in a workers’ compensation matter when he had previously, and was currently, representing the client’s employer. Respondent did not fully disclose the conflict to the client nor did he obtain the client’s consent to continue representation despite the conflict. Respondent also gave the client advice with respect to the workers’ compensation claim without having conducted an adequate factual and legal investigation of the claim.
By his conduct, respondent has violated the following provisions of the Rules of Professional Conduct, Rule 407, SCACR: Rule 1.1 (failing to provide competent representation to a client); Rule 1.3 (failing to act with reasonable diligence in representing a client); Rule 1.4 (failing to properly communicate with a client); and Rule 1.7 (representing a client when representation of the client is directly adverse to another client). By violating the Rules of Professional Conduct, respondent has also violated Rule '7(a)(1) of the Rules for Lawyer Disciplinary Enforcement, Rule 413, SCACR.
*2We find the facts as set forth in the agreement warrant a public reprimand. Accordingly, we hereby publicly reprimand respondent for his conduct.
PUBLIC REPRIMAND.
TOAL, C.J., MOORE, WALLER, BURNETT and PLEICONES, JJ., concur.